Citation Nr: 1217639	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in August 2011.  A transcript is of record.  


REMAND

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD, due to an in-service sexual assault.  As presented to the Board, the issue was construed by the RO as whether new and material evidence had been submitted to reopen a service connection claim for PTSD.  The RO determined that a prior March 2006 rating decision which denied service connection for PTSD was final, and new and material evidence was required to reopen the Veteran's service connection claim.  See 38 C.F.R. § 3.156.  On review of the record, however, the Board notes that subsequent to the March 2006 rating decision, the Veteran informed the RO of ongoing VA psychiatric treatment for his various psychiatric disabilities.  The RO obtained the Veteran's treatment records, but did not reconsider his pending service connection claim in light of this evidence.  See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that finality did not attach to the March 2006 rating decision, and the Veteran's service connection claim may be considered on the merits.  As adjudication on the merits based on all evidence currently of record has not been accomplished by the RO, remand is required for such adjudication prior to any final determination by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Additionally, because the Veteran has also been diagnosed with psychiatric disabilities other than PTSD as the result of his claimed in-service stressor, his claim has been recharacterized as noted on the first page of this action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied, to include those required in claims of disability resulting from in-service sexual assault.  In this regard, the Veteran is asked to submit, if available, any evidence he might possess which will help substantiate the occurrence of the alleged sexual trauma.  Such evidence need not be from official sources, and may include the testimony of friends, family members, clergy, other servicemen, or any people who knew him at the time of the alleged event and who might be able to attest to the alleged trauma, or the Veteran's response thereto.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




